Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Amendment , filed on 11/30/2020, with respect to  the rejection of  claim 2 under 35 U.S.C. § 103 over International Patent Application Publication No. 2011/077200 to Grinberg et al have been fully considered and are persuasive. 
           Grinberg does not teach or suggest a powder removal system according to the instant claims, namely one which is based on an air stream. Grinberg's only contemplated means of removing an applied "topping material" are vacuuming, tipping, or shaking/tamping a substrate. See Grinberg at page 1, third and fifth paragraphs, page 2, sixth paragraph, page 3, sixth paragraph, page 4, third paragraph, page 8, third and fifth paragraphs and page 11, fourth paragraph.
          Furthermore, Grinberg's methods and apparatuses are directed to a general application of glitter to a substrate with adhesive, not the precise application of a material such as a powder which will produce an image as recited in the present claims. Grinberg does not teach or suggest the formation of an image or a design. The above-mentioned rejection of claim 2 has been withdrawn. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 2 and 3 are allowed over the applied reference to Grinberg for the reason that the  methods and apparatuses taught by Grinberg merely involve the application of an adhesive to a substrate and application of a topping material, e.g. glitter, to said adhesive, whereas as set forth in the claim combinations an equipment and method are recited for carrying out a two-step process in which pigments and a liquid binder are applied separately to provide an image 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUAN H TRAN/Primary Examiner, Art Unit 2853